DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Regarding claim 1, the term “high air permeability” in line 8 of the claim is a relative term which renders the claim indefinite.  The term “high air permeability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “high air permeability” will be interpreted to mean sufficient air is able to be passed through the support material to provide a desired effect on an overlying user. Claims 2-19 are additionally rejected by virtue of their dependence on claim 1.
Regarding claims 8 and 16, it is unclear if the electrically powered air circulation devices being situated in each of four corner regions of said pressure distribution layer are a part of the plurality of electrically powered air circulation devices of claim 1 or a separate structure.  For 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik et al. (U.S. Publication No. 2007/0261548), hereinafter referred to as Vrzalik, in view of Sherman et al. (U.S. Publication No. 2018/0027981), hereinafter referred to as Sherman.
Regarding claim 1, Vrzalik discloses a mattress topper 100 for providing improved comfort to a sleeper comprising a pressure distribution layer 140 defining an interior volume (formed between layers 143 and 141, paragraphs 0044-0046 and Figures 3 and 5), said pressure distribution layer 140 having substantially air-impermeable side walls 143 and a substantially air-impermeable base 143 (where layer 143 forms the base and side walls of the pressure distribution layer 140, see Figure 3, and where layer 143 is air impermeable, see paragraph 0045), and a top surface 141 having at least a region 145 that is air-permeable (Figure 3 and paragraph 0046), said pressure distribution layer 140 further comprising: a support material 142 contained within said interior volume (formed between layers 143 and 141, see Figure 3), said support material 142 having high air permeability and mechanical strength sufficient to substantially maintain separation of said top surface of said distribution layer 140 from said base 
Vrzalik does not explicitly disclose the air circulation device being electrically powered.
Sherman teaches at least one air circulation device 700 (Figure 8 and paragraph 0078 where the fan 706 of fan assembly 700 is electrically powered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vrzalik so that the air circulation device is electrically powered as taught by Sherman, because doing so would allow for the fan to be in electrical communication with and controlled by an operational control system (paragraph 0078) which would provide power and control to the components of the climate control mechanism, including the fan assembly, to achieve the desired climate conditions at the surface of the climate control system (paragraph 0075).
Regarding claim 2, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claim 1.  Vrzalik, as modified, further discloses wherein said pressure distribution layer 140 is configured to provide substantially unimpeded air flow 118 both upwardly and 
Regarding claim 13, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claim 1.  Vrzalik, as modified, further discloses further comprising a controller 120 housed within said interior volume of said pressure distribution layer, for controlling operation of said air circulation device 700 (see Sherman, Figure 1 and paragraph 0075 where "the operational control system [120] is disposed within one or more of the layers of the multi-layered mattress” where this can include any layer of the support apparatus of Sherman, where Vrzalik is cited for the pressure distribution layer 140, see Vrzalik Figures 3 and 5).
Regarding claim 14, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1 and 13.  Vrzalik, as modified, further discloses wherein said controller is configured for wireless communication (see Sherman, paragraph 0100 and Figures 12, where, in an embodiment, a user is connected to the controller of Sherman using a wireless remote control or a smart device, additionally see Figure 13). 
Regarding claim 15, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claim 1.  Vrzalik, as modified, further discloses wherein said at least one electrically powered air circulation device 110 is disposed within said interior volume of said pressure distribution layer 140 (see Vrzalik, Figure 3 and paragraph 0048 where the device 110 is integral and internal to the pressure distribution layer 140).
Regarding claim 17, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claim 1.  Vrzalik, as modified, does not disclose at least one heating element situated in said top surface of said pressure distribution layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Vrzalik, as modified, with at least one heating element situated in said top surface of said pressure distribution layer as taught by Sherman, because the heating element of Sherman allows a user the option of using the heating element to produce a desired amount of heat according to a user to achieve the optimal temperature for a sleeping area (paragraph 0006), and, additionally, the heating elements of Sherman can be used in conjunction with the fan assembly to warm the sleeping surface while drawing air and moisture away from the sleeping surface (paragraph 0006).
Regarding claim 18, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claim 1.  Vrzalik, as modified, does not disclose further comprising at least one temperature sensor.
Sherman teaches at least one temperature sensor 960 and 962 (Figure 12 and paragraph 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Vrzalik, as modified, with at least one temperature sensor as taught by Sherman, because the temperature sensor of Sherman provides continuous feedback to the controller, allowing the controller to make necessary adjustments in the climate controlled sleep apparatus to maintain the desired user settings (paragraph 0103).
Regarding claim 20, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claim 1.  Vrzalik, as modified, further discloses a manual control device (see Sherman, paragraph 0100, where, in an embodiment, a user is connected to the controller of Sherman using a wireless remote control or a smart device, additionally see Figure 13).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Sherman and further in view of Mueller (U.S. Publication No. 2020/0338853).
Regarding claim 3, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Vrzalik, as modified, further discloses wherein said lateral air-flow layer 120 comprises an air-permeable first surface (see Vrzalik, Figure 5 where airflow flows from the pressure distribution layer 140 to lateral air-flow layer 120 through the bottom surface of 120, where the bottom surface of 120 defines the air-permeable first surface) and an air permeable second surface (see Vrzalik, paragraph 0058, A portion of exhaust air flow 118 may also flow through cover sheet 121 on top of layer 120, where the top surface of layer 120 defines the second air permeable surface). 
Vrzalik does not explicitly disclose an air-permeable first surface, and an air-permeable second surface separated by substantially vertically oriented polymer fibers joined at one end to said first surface and at an opposite end to said second surface, said fibers spaced so as to allow substantially unimpeded air flow between said first surface and said second surface.
Mueller teaches an air-permeable first surface 3 and an air-permeable second surface 2 separated by substantially vertically oriented polymer fibers 4 joined at one end to said first surface 3 and at an opposite end to said second surface 2 (Figure 2, paragraph 0077, and see paragraph 0051 where the fibers 4 are comprised of a polymer such as polyester, and Figures 4 and 5, where openings 12 and 12’ are formed in the fabric layers 2 and 3, respectively), said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Vrzalik, as modified, so that the air-permeable first surface, and the air-permeable second surface are separated by substantially vertically oriented polymer fibers joined at one end to said first surface and at an opposite end to said second surface, said fibers spaced so as to allow substantially unimpeded air flow between said first surface and said second surface as taught by Mueller, because the vertical orientation of the polymer fibers of the spacer fabric of Mueller provides the pressure-elastic restoring properties of the spacer fabric 1 when compressed in the direction of the thickness (paragraph 0078).  Additionally, doing so would merely amount to a simple substitution of one known element (the spacer fabric 122 of Vrzalik, see Figure 4), for another (the spacer fabric with vertically oriented polymer fibers of Mueller, see Figure 2) that would not provide unexpected results, as both the spacer fabrics of Mueller and Vrzalik provide a means to allow substantially unimpeded air flow between the top surface and the bottom surface of the spacer layers even when the spacer fabric is compressed by a user lying on the top of the spacer fabric (see Vrzalik, paragraph 0047 and Mueller, paragraph 0078 and 0096).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claims 4-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Sherman and further in view of Ghanei et al. (U.S. Publication No 2015/0296992), hereinafter referred to as Ghanei.
Regarding claim 4, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Vrzalik, as modified, does not disclose further comprising a resilient comfort layer disposed between said pressure distribution layer and said lateral air-flow 
Ghanei teaches a resilient comfort layer 20 disposed between an underlying layer 30 and an overlying layer 30, said comfort layer having air passages 26 extending through the thickness thereof to allow air escaping from said underlying layer 30 to pass through said comfort layer 20 substantially below said sleeper's body, while substantially preventing air flow not close to said sleeper's body (paragraph 0023 where the comfort layer comprises foam, and see paragraphs 0029 and Figure 2, where air passages 26 can be various shapes and sizes and be provided in locations in accordance with the needs of a particular user).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have provided Vrzalik, as modified, with a resilient comfort layer disposed between said pressure distribution layer and said lateral air-flow layer, said comfort layer having air passages extending through the thickness thereof to allow air escaping from said pressure distribution layer to pass through said comfort layer substantially below said sleeper's body, while substantially preventing air flow not close to said sleeper's body as taught by Ghanei, because the foam layer of Ghanei allows for pressure distribution from a user's body or portion thereof across the resilient comfort layer (paragraph 0023), and the air passages within the comfort layer can be provided in various shapes, sizes, and locations in accordance with the needs of a particular user such as passages with larger diameters positioned in a central region of the body supporting portion of a mattress that would be in contact with the portion of the body of the user that is prone to excessive heating (paragraph 0029).
Regarding claim 5, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 4.  Vrzalik, as modified, further discloses further comprising a controller 120 housed within said interior volume of said pressure distribution layer, for controlling operation of said air circulation device 700 (see Sherman, Figure 1 and paragraph 0075 where "the operational control system [120] is disposed within one or more of the layers of the multi-layered mattress” where this can include any layer of the support apparatus of Sherman, where Vrzalik is cited for the pressure distribution layer 140, see Vrzalik Figures 3 and 5).
Regarding claim 6, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4 and 5.  Vrzalik, as modified, further discloses wherein said controller is configured for wireless communication (see Sherman, paragraph 0100 and Figures 12, where, in an embodiment, a user is connected to the controller of Sherman using a wireless remote control or a smart device, additionally see Figure 13). 
Regarding claim 7, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 4-6.  Vrzalik, as modified, further discloses wherein said at least one electrically powered air circulation device 110 is disposed within said interior volume of said pressure distribution layer 140 (see Vrzalik, Figure 3 and paragraph 0048 where the device 110 is integral and internal to the pressure distribution layer 140).
Regarding claim 9, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 4-7.  Vrzalik, as modified, does not disclose at least one heating element situated in said top surface of said pressure distribution layer.
Sherman teaches at least one heating element 104 situated in said top surface of said lower layer (see Sherman, Figure 1 and paragraph 0054, where the heating element between two adjacent layers in the multi-layered structure, where, in the embodiment of Vrzalik Figure 5, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Vrzalik, as modified, with at least one heating element situated in said top surface of said pressure distribution layer as taught by Sherman, because the heating element of Sherman allows a user the option of using the heating element to produce a desired amount of heat according to a user to achieve the optimal temperature for a sleeping area (paragraph 0006), and, additionally, the heating elements of Sherman can be used in conjunction with the fan assembly to warm the sleeping surface while drawing air and moisture away from the sleeping surface (paragraph 0006).
Regarding claim 10, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4-7 and 9.  Vrzalik, as modified, does not disclose at least one temperature sensor.
Sherman teaches at least one temperature sensor 960 and 962 (Figure 12 and paragraph 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Vrzalik, as modified, with at least one temperature sensor as taught by Sherman, because the temperature sensor of Sherman provides continuous feedback to the controller, allowing the controller to make necessary adjustments in the climate controlled sleep apparatus to maintain the desired user settings (paragraph 0103).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Sherman and Ghanei, and further in view of Bedford (U.S. Patent No. 4,825,488).

Bedford teaches wherein an electrically powered air circulation device 19 situated in each of four corner regions of said pressure distribution layer 11 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Vrzalik, as modified, with an electrically powered air circulation device situated in each of four corner regions of said pressure distribution layer as taught by Bedford, because additional fans in separate zones of the mattress topper allow for increased airflow to be delivered to a particularly needy part of the body (Col. 2, lines 7-20). Moreover, doing so would merely amount to a duplication of parts, where Vrzalik discloses the air circulation device 110 (shown in Figures 3 and 5), that would not produce unexpected results, as Vrzalik contemplates embodiments where multiple air circulation devices may be placed in a number of locations depending on the need of the user and the size of the fans (see Vrzalik, paragraph 0052).  In this regard, MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Sherman and Ghanei, and further in view of Zaiss et al.  (U.S. Publication No. 2014/0182061).
Regarding claim 11, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4-7 and 9.  Vrzalik, as modified, further discloses an air permeable cover 121 (Figure 4 and paragraph 0058).  Vrzalik, as modified, does not explicitly disclose said air-permeable cover housing said pressure distribution layer and said lateral air-flow layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Vrzalik, as modified, so that said air-permeable cover houses said pressure distribution layer and said lateral air-flow layer as taught by Zaiss, because doing so would surround all sides of the mattress topper, allowing for air to be directed in a desired direction by placing air impermeable material in areas where air flow is not desired (such as on the sides and bottom of the topper to be away from a user) and placing air-permeable material in areas where air flow is desired (such as on the top surface, proximate a user, see paragraph 0024-0025).
Regarding claim 12, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4-7, 9 and 10.  Vrzalik, as modified, further discloses a manual control device (see Sherman, paragraph 0100, where, in an embodiment, a user is connected to the controller of Sherman using a wireless remote control or a smart device, additionally see Figure 13).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Sherman and further in view of Bedford.
Regarding claim 16, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claim 1.  Vrzalik, as modified, does not disclose an electrically powered air circulation device situated in each of four corner regions of said pressure distribution layer.
Bedford teaches wherein an electrically powered air circulation device 19 situated in each of four corner regions of said pressure distribution layer 11 (Figure 1).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzalik in view of Sherman and further in view of Zaiss.
Regarding claim 11, Vrzalik, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, 4-7 and 9.  Vrzalik, as modified, further discloses an air permeable cover 121 (Figure 4 and paragraph 0058).  Vrzalik, as modified, does not explicitly disclose said air-permeable cover housing said pressure distribution layer and said lateral air-flow layer.
Zaiss discloses an air-permeable cover 22, 24, said air-permeable cover 22, 24 housing said plurality of layers 30 and 20 (as shown in Figure 2, also see paragraph 0025, where the upper surface 28 of cover 22,24 is described as air-permeable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Vrzalik, as modified, so that said air-permeable cover houses said pressure distribution layer and said lateral air-flow layer as taught by Zaiss, because doing so would surround all sides of the mattress topper, allowing for air to be directed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Schlussel (U.S. Publication No. 2007/0261173)
Niederkrom et al. (U.S. Publication No. 2014/0366277)
Luckemeyer et al. (U.S. Publication No. 2015/0216315)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673